      Case 1:17-cv-05142-WHP Document 122-1 Filed 07/10/20 Page 1 of 20



Michael E. Piston
Attorney for Plaintiff
225 Broadway Ste 307
New York, NY 10007
646-845-9895
Fx: 206-770-6350
michaelpiston4@gmail.com


                       UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF NEW YORK


GANGA BHAVANI MANTENA
Plaintiff,
        vs.
                                                Case No.: 1:17-cv-05142
DEPARTMENT OF HOMELAND
SECURITY, UNITED STATES                         JUDGE WILLIAM H. PAULEY III
CITIZENSHIP AND IMMIGRATION
SERVICES , MARK J. HAZUDA,                      PLAINTIFF’S STATEMENT OF
Director of the United States Citizenship       POINTS AND AUTHORITIES IN
and Immigration Services’ Nebraska              SUPPORT OF ITS MOTION FOR
Service Center                                  SUMMARY JUDGMENT ON HER
                                                THIRD AMENDED COMPLAINT
Defendants.




                                            1
             Case 1:17-cv-05142-WHP Document 122-1 Filed 07/10/20 Page 2 of 20


                                     TABLE OF CONTENTS

      I.      INTRODUCTION AND SUMMARY………………………………………………….3
      II.     JURISDICTION…………………………………………………………………………3

     A. This Court has jurisdiction to review Ms. Mantena’s claim that VSG’s I-140 was improperly
        revoked for fraud because it had already been revoked …………………………………………...4
B. The review of decisions based upon regulations is not barred by Section 1252(a)(2)(B)………5

      III.    STATEMENT OF PERTINENT FACTS…………………………………………...…6

      IV.     SUMMARY OF ARGUMENT………………………………………………………...14

      V.      ARGUMENT…………………………………………………………………………...14

A. USCIS’ PURPORTED REVOCATION FOR FRAUD OF VSG’S I-140 WAS INEFFECTIVE
   BECAUSE VSG’S PETITION HAD ALREADY BEEN AUTOMATICALLY REVOKED BY
   OPERATION OF LAW……………………………………………………………………………..15


      1. VSG’s I-140 was automatically revoked by its withdrawal ……………………………………..15
      2. VSG’s I-140 was automatically revoked by the termination of its business…………………...15


   B. THE USCIS DID NOT ACT IN ACCORDANCE WITH LAW IN FINDING THAT VSG’S
      LABOR CERTIFICATION WAS REVOKED FOR FRAUD INASMUCH AS THAT
      FINDING WAS BASED SOLELY UPON THE ULTRA VIRES INVALIDATION OF
      THAT LABOR CERTIFICATION……………………………………………………………...17

   C. DECLARATORY JUDGMENT……………..……………………………………………………………19

      VI.     CONCLUSION ………………………………………………………………………...20




                                                 2
         Case 1:17-cv-05142-WHP Document 122-1 Filed 07/10/20 Page 3 of 20




   I.      INTRODUCTION AND SUMMARY


         This is Third Amended Complaint asks the Court to hold unlawful and set aside the USCIS’

 Administrative Appeals Office (AAO)’s decision of November 15, 2018, CAR 58, dismissing Ms.

 Mantena’s appeal of the USCIS’ Texas Service Center (TSC) director’s decision revoking Vision

 Systems Group, Inc. (VSG)’s immigrant visa petition upon behalf of Ms. Mantena for the reasons

stated therein, as well as its holding that VSG’s petition was revoked for fraud. As will be shown,

this decision was not in accordance with law in that was inconsistent with the Board of Immigration

Appeals’ precedent decision in Matter of Cintron and numerous decisions of the Administrative

Appeals Office itself, inasmuch as VSG’s I-140 had, at that time, already been automatically revoked

when it ceased doing business and/or by its withdrawal. Furthermore, the AAO’s decision to uphold

USCIS’ invalidation of VSG’s approved application for labor certification upon Ms. Mantena’s

behalf for purported fraud should be found not in accordance with law as ultra vires. Likewise,

USCIS’ finding that VSG’s I-140 was revoked for fraud, having been premised solely upon that

invalidation, should also be held unlawful and set aside as not in accordance with law. Finally,

inasmuch as VSG’s I-140 was not properly revoked for fraud, this Court should issue a declaratory

judgment that the priority date of VSG’s I-140 has transferred to Mastech Inc. (Mastech)’s I-140

upon Ms. Mantena’s behalf.



   II.     JURISDICTION


         This being a civil action against the United States arising under the Immigration and

 Nationality Act, 8 U.S.C. § 1101 et. seq.,, the Administrative Procedure Act, 5 U.S.C. § 701 et seq.,




                                                  1
          Case 1:17-cv-05142-WHP Document 122-1 Filed 07/10/20 Page 4 of 20




    and the Declaratory Judgment Act, 28 U.S.C. § 2201, all laws of the United States, original

    jurisdiction over this matter is vested in this Court by 28 U.S.C. § 1331.

     A. This Court has jurisdiction to review Ms. Mantena’s claim that VSG’s I-140 was
        improperly revoked for fraud because it had already been revoked


              This Court has “jurisdiction to determine whether USCIS complied with (its) procedural

    requirements, …, that were mandated before it could revoke Mantena's employer's I-140

    petition.” Mantena v. Johnson, 809 F.3d 721, 730 (2d Cir. 2015). Accordingly, this Court has

    jurisdiction to determine whether the USCIS complied with the procedural limits on denying (or

    revoking)1 a petition which has already been nullified by automatic revocation, whether

    bywithdrawal or some other means. Cf. 8 C.F.R. § 205.1(a)(3)(iii)(C) (automatic

    revocation due to withdrawal of employment based petition by petitioner) and 8 C.F.R.

    §205.1(a)(3)(iii)(D) (automatic revocation of an employment based petition when the

    petitioner ceases to do business). The Merriman-Webster Dictionary2 defines “procedural” as

    “of or relating to procedure” , and “procedure” as:

“a particular way of accomplishing something or of acting b: a step in a
procedure”
                  2a: a series of steps followed in a regular definite
                  order legal procedure

                  a surgical procedure
                  b: a set of instructions for a computer that has a name by which it can be called into
                  action
                  3a: a traditional or established way of doing things3
              1
             The USCIS treats a revocation as a denial. Thus, for example, it denied Ms. Mantena’s
    application for adjustment of status because its supporting I-140 was revoked; and of course Ms.
    Mantena was permitted to appeal this revocation as well as file motions to reconsider and reopen
    the revocation, all action which the regulations permit regarding denials. 8 C.F.R. § 103.5.
          2
              Online at https://www.merriman-webster.com.

3
     https://www.merriam-webster.com/dictionary/procedure




                                                          4
          Case 1:17-cv-05142-WHP Document 122-1 Filed 07/10/20 Page 5 of 20




             This precisely characterizes the rule of Matter of Cintron which held that a petition once

     withdrawn cannot be denied (or revoked), in that it controls the procedure by which denials or

     revocations can occur. Here Ms. Mantena complains in material part that the USCIS failed to

     comply with its procedural prohibition on revoking petitions that had already been denied

     or

     revoked.

                                                  nd Circuit has held that 8 U.S.C. § 1252 strips
          Further, in any event, although the 2

   jurisdiction over a substantive discretionary decision, Mantena v. Johnson, 809 F.3d 721,

   728

   (2d Cir. 2015), the district court retains jurisdiction to consider a challenge to a non-

   discretionary

   decision regarding an alien's eligibility for the benefit she seeks. Sharkey v. Quarantillo, 541 F.3d

   75, 82 n.7, 85-86 (2d Cir. 2008); Sepulveda v. Gonzales, 407 F.3d 59, 62-63 (2d Cir. 2005),

   An

   Qi Chen v. Coven, 672 F. App'x 136, 137 (2d Cir. 2017). Inasmuch as Ms. Mantena does not

   challenge a discretionary determination, but instead challenges USCIS’ failure to transfer VSG’s

   I-140’s priority date to Mastech I-140 because, it claims, VSG’s I-140 was properly revoked for

   fraud, it is reviewable by this Court.




B. The review of decisions based upon regulations is not barred by Section 1252(a)(2)(B)

          The finding that VSG’s I-140 was revoked due to fraud was premised solely upon USCIS’

   invalidation of VSG’s labor certification under 20 C.F.R. § 656.30(d), the review of which,

   like all regulations, is not barred by 8 U.S.C. §1252(a)(2)(B). Kucana v. Holder, 558 U.S. 233




                                                     5
         Case 1:17-cv-05142-WHP Document 122-1 Filed 07/10/20 Page 6 of 20



(2010). Likewise the request that this Court enter a declaratory judgment holding that VSG’s I-

140’s priority date should transfer to Mastech’s I-140 upon Ms. Mantena’s behalf, is also not

barred from review because it too is premised upon a regulation.




   III.      STATEMENT OF PERTINENT FACTS


           Ms. Mantena was born in India on August 28, 1968. CAR 2427. Ms. Matena first came

 to the United States pursuant to an H-1B visa petition filed by Convansys (formerly known a

 Complete Business Solution, Inc. ). Ms. Matena worked as a software engineer for Convansys
 from

 April 2000 May 2003 as authorized by her H-1B nonimmigrant status. CAR 2494. In 2003,

 Vision Systems Group, Inc. (VSG) filed an H-1B petition on Plaintiff’s behalf. That

 petition was approved, and Plaintiff started to work for VSG as a software engineer in May

 2003. CAR

 2353.

          On January 13, 2006, VSG filed a labor certification application (LCA) with theDepartment

of Labor as the first step in the process to obtain lawful permanent residence for the plaintiff for

permanent employment with VSG. It was certified on January 19, 2006 by the U.S. Department of

Labor. CAR 369. On September 26, 2006 VSG filed an immigration petition (Form I-140) with

USCIS on Plaintiff’s behalf. That petition was approved on November 21, 2006 by the USCIS’

Nebraska Service Center. CAR 359. On July 24, 2007 Plaintiff filed an application to adjust her

status to lawful permanent resident (Form I-485) as authorized by 8 U.S.C §1255(a), 8 C.F.R. §

245 and based on the approved labor certification. It was assigned File No. LIN0726450686 (the

 st
1 I-485). CAR 1759. On December 16, 2009, more than 2 years after filing her first application

for adjustment of status, Plaintiff changed employment and notified the USCIS. CAR 1593. The




                                                 6
       Case 1:17-cv-05142-WHP Document 122-1 Filed 07/10/20 Page 7 of 20



change in employment was authorized and allowed Plaintiff’s application for adjustment of status

to remain pending as provided under the American Competitiveness in 21st Century Act of 2000,

Pub. L. 106-313, 114 Stat. 1251, Oct 17, 2000 (AC-21). Plaintiff then commenced her

employment as a software engineer for CNC Consulting, Inc. USCIS authorized this change, which

is referred by the USCIS as “porting” See §106       (c)(2)(iv) of AC-21,    which    amended    8

U.S.C. §1182(a)(5)(A), to permit long delayed adjustment applicants to change employers

in similar occupations without filing a separate Labor Certification Application.

          On October 14, 2010, VSG, though its president, Viswa Mohan Mandalapu, pled guilty

  to Mail Fraud. CAR 355. The conviction was based on the submission of a nonimmigrant

  petition filed by VSG on behalf of Suresh Kumar Pola, which contained fraudulent

  statements and information. CAR 1310. It has never been alleged that this fraud had any

  relationship to Ms. Mantena or her employment with VSG. On June 28, 2012, the USCIS issued

  a Notice of Intent to Revoke (NOIR) the I-140 petition that related to the Plaintiff. CAR357.

  The NOIR was sent only to VSG. Defendants did not notify Plaintiff of their intent to revoke

  the I-140 of which she was the designated beneficiary. Id.

          The NOIR referred to Mr. Mandalapu’s guilty plea to mail fraud as the basis to consider

  that “ all cases filed by VSG and its associated entities may be fraudulent.” Citing

  to various precedent decisions by the Board of Immigration Appeals, the NOIR put the burden

  on the non-existent employer to rebut the stated basis for revocation. Defendants' notice did

  not identify any information relating to the employment relationship between Plaintiff and

  VSG. Plaintiff was not notified of this decision, or given any opportunity to respond. Id. VSG

  did not respond to this notice. CAR 2.

          On October 19, 2012 USCIS revoked VSG’s I-140 for failure to respond to the NOIR.

  Id. Once again, USCIS did not notify Plaintiff of the I-140 revocation, which invalidated the I-




                                                7
      Case 1:17-cv-05142-WHP Document 122-1 Filed 07/10/20 Page 8 of 20



  140 petition which was the basis, directly or indirectly, of Plaintiff’s applications for

                                                                                              st
  adjustment of status.CAR 536. On November 20, 2012 the USCIS denied Plaintiff’s 1

  application for

  adjustment of status (I-485). CAR 1574. Plaintiff timely filed a Motion to Reopen the denial

  and requested reversal of the I-140 revocation. CAR 1287.

        The Plaintiff fully briefed and argued her legal eligibility for adjustment and her

 standing to challenge the underlying I-140 revocation to the degree such revocation affected

 her underlying application. Id. On February 21, 2013 USCIS denied Plaintiff’s motion. CAR

 1285. The denial asserted that empowering regulations do not allow a beneficiary to be

 party to any challenge of adverse action on an I-140 Petition. Id. On      March    8, 2013

 Plaintiff filed another   form    1-290B     Motion    to Reopen/Reconsider. CAR 524. On June

 28, 2013 the Defendant USCIS issued a dismissal denying Plaintiff’s Motion. CAR 523. On

 October 11, 2013 Ms. Mantena commenced case No. 13-5300 by filing a complaint in this

 court challenging the revocation of VSG’s I-140. Mantena v. Napolitano, 2014 U.S. LEXIS

 84242, at *7, 2014 WL 2782847 (SDNY 2014).

        On October 30, 2014, Ms. Mantena filed a second Form I-485, Application to Register

Permanent Residence or Adjust Status, with the USCIS. CAR 807

 Ms. Mantena’s above-referenced lawsuit, after being initially dismissed by this Court, was

 appealed to the Second Circuit Court of Appeals, which opined that


       Much of our Court's recent docket has been consumed with poor, often pro se,
       immigrants who lack, but hope to obtain, legal status. The current case addresses a
       differently situated immigrant with parallel aspirations. Ganga Mantena, a relatively
       affluent and skilled computer programmer, legally arrived in the United States on an
       H1-B visa and pursued employment-based status adjustment to permanent residency,
       colloquially known as a "green card." Mantena's pursuit occurred with benefit of counsel
       and, by the time of this appeal, of knowledgeable amici curiae as well.




                                                  8
      Case 1:17-cv-05142-WHP Document 122-1 Filed 07/10/20 Page 9 of 20



      Shortly after her arrival, Mantena's original petitioning employer [Vision Systems Group,
      Inc. (VSG)] filed an alien labor certification for Mantena with the Department of Labor,
      followed by an I-140 "Immigrant Petition for Alien Worker" with the United States
      Citizenship and        Immigration Service (USCIS), in accordance with the relevant
      provisions of the Immigration and Nationality Act (INA). Pursuant to the INA, Mantena
      then filed for adjustment of status to obtain a green card. Mantena subsequently took
      advantage of recent federal legislation intended to increase the job flexibility of workers,
      the so-called "portability" provisions of the American Competitiveness in the 21st
      Century Act of 2000, 8 U.S.C. § 1154(j) and 8 U.S.C. § 1182(a)(5)(A)(iv). These
      provisions allow an individual to change jobs or employers while preserving the validity
      of not only the individual's application for adjustment of status but also the underlying
      immigrant visa petition and alien labor certification filed by the earlier employer.
      Understandably, Mantena remained sanguine about her adjustment process. It turned out,
      however, that there were serious problems in the visa petition, filed by the employer for
      whom she no longer worked, that underlay the green card application. This employer
      pleaded guilty to mail fraud in connection with an immigration petition filed on behalf of a
      different employee. USCIS subsequently decided to initiate the revocation of all
      petitions filed by the employer, asserting that all such petitions might be fraudulent. But
      neither Mantena nor her new employer [CNC Consulting, Inc. (CNC)] was informed of
      any of this. By the time Mantena heard of her original employer's immigrant petition
      revocation, her green card application had been automatically denied. Indeed, it was
      this denial that purportedly gave her notice of the I-140 revocation. Multiple appeals and
      legal challenges later, her case is now before us.
       …
      The district court dismissed Mantena's statutory and regulatory notice claims on
      jurisdictional grounds. It dismissed her constitutional due process claim for failure to
      identify a protected interest.



Mantena v. Johnson, 809 F.3d 721, 723-724 (2d Cir. 2015).



The court of appeals then went on to hold that




                                                 9
       Case 1:17-cv-05142-WHP Document 122-1 Filed 07/10/20 Page 10 of 20


      We disagree with respect to jurisdiction over these claims and we envision no problems
      regarding Mantena's standing to bring her claims. We also conclude that timely notice, the
      lack of which occurred because of unintended cracks between new
      congressional legislation and old regulations, is required by the amended statutory
      scheme. Accordingly, we decline to address the constitutional claim. We remand for
      supplemental briefing to establish more precisely which parties, in addition to the
      original petitioner of the immigrant visa, are entitled to notice pertaining to a visa
      petition's revocation.

         Mantena, 809 F.3d at 724.




        Thereafter VSG’s I-140 was remanded by this Court to the USCIS and the USCIS sua

sponte reopened both of Ms. Mantena’s Forms I-485. CAR 498, 1976. On June 13, 2016 the

USCIS’ Administrative Appeals Office (AAO) notified Michael E. Piston, Ms. Mantena’s and

CNC’s then attorney, that the I-140 had been certified to it and stated “you may submit a brief to us

or other written statement for consideration.”. CAR 345. Ms. Mantena and CNC jointly filed a

brief through their common counsel on July 15,2016, demonstrating that both Ms. Mantena and

CNC were “affected parties” for the purpose of VSG’s I-140 upon behalf of Ms. Mantena, that

VSG’s conviction in an unrelated immigration matter was not evidence of fraud in the instant

I-140 and that the record contained no other evidence of fraud or any other impropriety in the

approval of the I-140.

On approximately October 6, 2016, Ms. Mantena and CNC’s common attorney sent

USCIS a notice upon behalf of both, withdrawing VSG’s I-140 upon behalf of Ms. Mantena,

stating (in material part) that:

      As you may be aware, this petition was “ported” by Ms. Mantena to CNC Consulting Inc.
      pursuant to the provision of INA § 204(j). Mantena v. Johnson, 809 F.3d 721, 724 (2d
                                            nd
      Cir. 2015). As a consequence the 2 Circuit held that “, it only makes sense that the
      subsequent employer be treated as the de facto petitioner and thus entitled to adequate notice
      in cases of visa petition revocations. This should especially be the case here, where
      Mantena and her successor employer wrote to USCIS explicitly seeking to substitute
      the new employer for VSG.” Mantena, 809 F.3d at 724. Although the court ultimately
      declined to rule expressly who would have the rights of a petitioner following the
      beneficiary’s exercising her rights under section 204(j) to port the petition to a new employer,




                                                10
        Case 1:17-cv-05142-WHP Document 122-1 Filed 07/10/20 Page 11 of 20


       it made clear that such party would be eitherCNC Consulting, Inc., Ms. Mantena or both. Id.
                                   nd                                                    2
       at 736. Inasmuch as the 2      Circuit’s decision   makes  it clear that  either CNC   Consulting,
       Inc., Ms. Mantena or both, now enjoy Vision System Group, Inc. rights as the I-140
       petitioner, I now exercise their rights, as the attorney of record in this matter for both of them,
       to withdraw the petition originally filed by Vision System Group, Inc. on Ms. Mantena’s
       behalf in File Nos. A89 050 903 and LIN 06 273 53014.

          CAR 332-333.

Sometime thereafter, without taking any action in response to the requested brief, the AAO

transferred VSG’s petition to the USCIS’ Nebraska Service Center (NSC), which on December 16,

2016 issued Ms. Mantena a Notice of Intent to Revoke (NOIR), disputing the effectiveness of the

withdrawal of VSG’s petition and indicating its intention to revoke VSG’s I-140 and invalidate its

underlying labor certification. CAR 310. Ms. Mantena’s response to this notice was timely delivered

to the Nebraska Service Center on the morning of January 17, 2017. CAR 292.

        Ms. Mantena’s response demonstrated that any purported revocation of this petition would

 be invalid as a matter of law inasmuch as the petition had already been withdrawn. Ms. Mantena’s

 response also demonstrated that the NSC failed to establish that the evidence of record at the time

 the notice was issued, if unexplained and unrebutted, would have warranted a denial based on the

 petitioner's failure to meet its burden of proof, nor that the decision

 provided any basis for invalidation of the labor certification inasmuch as it failed to establish any

 fraud or willful misrepresentation of a material fact involving the labor certification application,

 20 CFR § 656.30(d), and accordingly, that revocation was unwarranted. Finally, her response

 showed that the USCIS’ purported authority under 20 C.F.R. § 656.30(d) to invalidate labor

 certifications was ultra vires to the extent that it purported to provide authority to the Secretary of

 Homeland Security to disapprove an application for alien labor certification under 8

 U.S.C. §1182(d)(5)(A), an authority exclusively invested by Congress in the Secretary of Labor.

 Id.




                                                   11
       Case 1:17-cv-05142-WHP Document 122-1 Filed 07/10/20 Page 12 of 20


       On February 28, 2017, the NSC issued a decision purporting to revoke the petition on much

the same grounds as the NOIR. This decision manifestly failed to consider Ms. Mantena’s or

CNC’s response to the notice of intent to revoke inasmuch as it expressly stated that no timely

response had been received to the notice. The decision also expressly stated that it would be final,

unless an appeal was filed with the Administrative Appeals Office within eighteen (18) days.

 CAR 270.

        On March 16, 2017, Ms. Mantena filed a timely appeal of the I-140 revocation to the

Administrative Appeals Office. CAR 193. Nevertheless, while that appeal was still pending, the

USCIS issued decisions denying both of Ms. Mantena's applications for adjustment of status

because VSG’s visa petition, upon which both applications had been based, directly or indirectly at

the time of filing, had been revoked and so the USCIS found that VSG’s petition was not valid for

porting under 8 U.S.C. § 1154(j), nor that its priority date transferred to Mastech’s I-140 pursuant

to 8 C.F.R. § 204.5(e). CAR 484, 1976. In response to these denial Ms. Mantena commenced the

instant action seeking judicial review of both denials. ECF Doc. No. 1.

       Shortly thereafter the USCIS sua sponte reopened its decisions revoking VSG’s I-140 and

denying both of Ms. Mantena’s applications for adjustment of status. CAR 182, 498, 1976. In

response to these decisions, Ms. Mantena filed her First Amended Complaint in this matter,

asking this Court to direct the USCIS to make a final decision regarding the proposed revocation of

VSG’s I-140 and her applications for adjustment of status within a reasonable time. ECF Doc. No.

51.

       Then, on October 30, 2017 the USCIS again revoked VSG’s I-140 upon Ms. Mantena’s

behalf, CAR 117, as well as once more denying her mentioned applications for adjustment of

status on November 2, 2017. CAR 468, 1942. The denial of Ms. Mantena’s applications for

adjustment of status were both premised solely upon USCIS’ revocation of VSG’s I-140 upon Ms.




                                                 12
       Case 1:17-cv-05142-WHP Document 122-1 Filed 07/10/20 Page 13 of 20


Mantena’s behalf. Id. However, the decision revoking that I-140 petition expressly stated that the

revocation decision would not be “final” if a timely appeal of it were filed. CAR 146.

       On November 16, 2017 Ms. Mantena filed a timely appeal of the USCIS’ decision

revoking yet again VSG’s I-140 upon her behalf. CAR 103. In it she raised all of the issues

mentioned in response to the NOIR, and also argued and provided evidence that the revocation

was invalid because VSG’s I-140 had already been revoked by VSG’s cessation of business. Id.

While that appeal was pending, Ms. Mantena filed a Second Amended Complaint on January

25, 2018 asking this Court to hold unlawful and set aside the denial of both of her    Forms I-485

(as well as associated Forms I-131 and I-765) under the Administrative Procedure Act as

not in accordance with law and/or arbitrary and capricious. ECF Doc. No. 64. Although the

USCIS subsequently reopened these applications, ECF Doc. 80 at 8, the Court denied its motion

to dismiss Ms. Mantena’s Second Amended Complaint on the ground of such reopening. ECF

Doc. No. 88.

       Then on November 15, 2018 the USCIS’ Administrative Appeals Office (AAO)’s dismissed

Ms. Mantena’s appeal of the USCIS’ Texas Service Center (TSC) director revoking Vision

Systems Group, Inc. (VSG)’s immigrant visa petition for. Ms. Mantena. The AAO’s decision did

not dispute that the VSG’s business’s termination triggered the automatic revocation of the

petition’s approval long before the instant revocation. Nor did it dispute that the Board of

Immigration Appeals held in Matter of Cintron, 16 I&N Dec. 9 (BIA 1967) that a denied petition

cannot be revoked. Nor did it dispute that the revocation of a petition operates to deny it, nor that

the AAO itself had held on at least 5 different occasions, cited in Ms. Mantena’s appellant

brief, that a petition cannot be revoked again after it is otherwise been revoked once.

Nevertheless, the AAO failed to decide Ms. Mantena’s argument that the revocation was invalid

because VSG’s I-140 had already been revoked by VSG’s cessation of business. CAR 58. Neither




                                                 13
         Case 1:17-cv-05142-WHP Document 122-1 Filed 07/10/20 Page 14 of 20



 did it address this argument in its decision denying Ms. Mantena’s subsequent motions to

 reopen and/or reconsider its decisions. CAR 1 and 24.

          Plaintiff’s Third Amended Complaint ensued. ECF Doc. No. 115.


   IV.      SUMMARY OF ARGUMENT

         Ms. Mantena does not dispute that VSG’s I-140 upon her behalf was properly revoked.

However, the basis upon which it was revoked is critical. The AAO held that VSG’s I-140 was

properly revoked due to “fraud” in the labor certification. However, as will be shown that was not,

or at least should not be held, to be the case. In fact, the I-140 was already revoked automatically

long before the USCIS purported to revoke it due to fraud in 2017, either by withdrawal, or by the

cessation of VSG’s business, or both. What is more, the purported basis for revoking the petition on

grounds of fraud, the claim that the labor certification was obtained by fraud, is premised upon an

ultra vires regulation which improperly gives the USCIS the final say over whether a labor

certification is approvable or not, an authority which Congress has unmistakably given solely to the

Secretary of Labor.

         This issue of whether the I-140 was properly revoked for “fraud” will become critical in the

final analysis because under the Adjudicator’s Field Manual at the time Mastech, Inc.’s I-140 upon

Ms. Mantena’s behalf was approved, the priority date of an approved I-140 automatically transferred

to any I-140 subsequently approved upon the beneficiary’s behalf, so long as the I-140 was not

revoked for “fraud”. If VSG’s I-140’s 2006 priority date transferred to Mastech’s I-140 upon Ms.

Mantena’s behalf when it was approved on July 2, 2014, then there is currently a visa available to

Ms. Mantena and so she can adjust status based upon Mastech’s I-140 upon her behalf.



   V.       ARGUMENT




                                                  14
            Case 1:17-cv-05142-WHP Document 122-1 Filed 07/10/20 Page 15 of 20


A. USCIS’ PURPORTED REVOCATION FOR FRAUD OF VSG’S I-140 WAS INEFFECTIVE
   BECAUSE VSG’S PETITION HAD ALREADY BEEN AUTOMATICALLY REVOKED BY
   OPERATION OF LAW


     1. VSG’s I-140 was automatically revoked by its withdrawal


                                 nd
             Inasmuch as the 2        Circuit has held that CNC Consulting, Inc. (CNC) “was permitted

    to adopt the I-140 made by VSG”, and that it “only makes sense that the subsequent employer be

    treated as the de facto petitioner” Id., accordingly, CNC should be treated as having all of the

    rights of VSG as a petitioner pertaining to its petition upon Ms. Mantena’s behalf, including the

    right to withdraw it.

         Since the withdrawal of VSG’s I-140 caused that petition to be automatically revoked at the

  time the withdrawal was filed, 8 C.F.R. § 205.1(a)(3)(iii)(C)(2016), the petition could not

  thereafter be revoked on any other ground. See Matter of Cintron, 16 I&N Dec. 9 (BIA 1967),

  holding that a withdrawn petition cannot be revoked. Further, the Administrative Appeals Office has

  ruled in at least 5 unpublished decisions5

         But even if this Court chooses to defer to the USCIS’ decision that the beneficiary, rather

  than the new employer, steps into the shoes of the petitioner when she exercises her right to “port”

  that petition to another employer, still, that should give Ms. Mantena the right to revoke the petition.

  Since both CNC and Ms. Mantena acted jointly to inform the USCIS of their decision to revoke

  VSG’s I-140, either way, the petition should be treated as automatically revoked as of October 6,

  2016, well before its (final) revocation for fraud in 2017. The purported revocation was actually a

  nullity inasmuch as Cintron prohibits a revoked petition from being revoked again on a different

  ground.


     2. VSG’s I-140 was automatically revoked by the termination of its business.




                                                      15
          Case 1:17-cv-05142-WHP Document 122-1 Filed 07/10/20 Page 16 of 20


          VSG has been held to have ceased doing business no later than January 29, 2015.

 Musunuru v. Holder, 81 F. Supp. 3d 721, 725 (1/29/15 E.D. Wis.) (“… the USCIS issued to VSG

 a notice of intent to revoke the I-140 petition VSG obtained on behalf of petitioner. Having gone

 out of business, VSG failed to respond.”). Accord, Musunuru v. Lynch, 831 F.3d 880, 881 (7th Cir.

 2016) (“USCIS sent notice of its intent to revoke the petition to VSG only, even though VSG had

 gone out of business …”). Further, on November 28, 2016 a Settlement Agreement and Order was

 entered into with the consent of all the defendants in this action on November 28, 2016 in

 Ramalingam v. Beers, Civil Action No. 2:13-CV-07416 KM, acknowledging that VSG had ceased

 doing business and so that an I-140 filed upon its behalf was automatically revoked.

          8 CFR § 205.1(a)(3)(iii)(D)(2015) provided on January 29, 2015 that “Upon termination of

 the employer’s business in an employment-based preference case under section 203(b)(1)(B),

 203(b)(1)(C), 203(b)(2), or 203(b)(3) of the Act, … the petition would be automatically revoked.”

 Accordingly, VSG’s I-140 was revoked by operation of law long before the purported revocation

 on the grounds of fraud, either on the grounds it was withdrawn, or the petitioner went out of

 business, or both and, therefore, it could not have been revoked again in 2017.

          5 U.S.C. § 706 provides that a district court shall “ hold unlawful and set aside agency

action,

findings, and conclusions found to be (A) arbitrary, capricious, an abuse of discretion, or otherwise

not in accordance with law; … .”.For the reasons set forth above, the AAO’s decision dismissing

Ms. Mantena’s appeal of the revocation of VSG’s I-140 upon her behalf, despite the fact that it had

already been automatically revoked by Mantena and/or CNC’s withdrawal of the same, as well as by

VSG’s cessation of business, was not in accordance with law

  WHEREFORE the Court should hold unlawful and set aside the AAO’s decision dismissing Ms.

  Mantena’s appeal of the purported re-revocation of VSG’s I-140 on the grounds that it is not in

  accordance with law.




                                                   16
        Case 1:17-cv-05142-WHP Document 122-1 Filed 07/10/20 Page 17 of 20




B. THE USCIS DID NOT ACT IN ACCORDANCE WITH LAW IN FINDING THAT
   VSG’S LABOR CERTIFICATION WAS REVOKED FOR FRAUD INASMUCH AS
   THAT FINDING WAS BASED SOLELY UPON THE ULTRA VIRES
   INVALIDATION OF THAT LABOR CERTIFICATION



        The sole basis for the USCIS’ finding that VSG’s petition was revoked for fraud were

alleged misrepresentations on the labor certification. The AAO did not dispute in its decision

dismissing Ms. Mantena’s appeal that the USCIS has no standing to complain of errors on the

labor certification except to the extent that they provided a basis for it to properly invalidate that

labor certification pursuant to 20 C.F.R. § 656.30(d). However, inasmuch as this regulation is

ultravires as an impermissible attempt to delegate final authority over the issuance of labor

certifications from the Secretary of Labor to the Secretary of Homeland Security, this effort fails as

well.

 8 U.S.C. § 1182(a)(5)(A)(i) provides that:


         -Any alien who seeks to enter the United States for the purpose of performing
         skilled or unskilled labor is inadmissible, unless the Secretary of Labor has determined
         and certified to the Secretary of State and the Attorney General that--

         (I) there are not sufficient workers who are able, willing, qualified (or equally qualified

         in the case of an alien described in clause (ii)) and available at the time of

         application for a visa and admission to the United States and at the place where the alien

         is to perform such skilled or unskilled labor, and


         (II) the employment of such alien will not adversely affect the wages and working

         conditions of workers in the United States similarly employed.




                                                  17
         Case 1:17-cv-05142-WHP Document 122-1 Filed 07/10/20 Page 18 of 20


           This section provides no authority to the USCIS or anyone else to approve or invalidate

certifications under Section 212(a)(5)(A)(i) of the Act except the Secretary of Labor. Nor can it

be considered a reasonable interpretation of this statute for the Secretary of Labor to be able to

delegate her authority to an entity or individual not under her control, and allow such an entity or

individual to countermand the decision which Congress allowed her alone to make. See United

States     Telecom Ass'n v. FCC, 359 F.3d 554, 565-66 (D.C. Cir. 2004)

("subdelegations to outside parties are assumed to be improper absent an affirmative

showing of congressional authorization."); G.H. Daniels III & Assocs. v. Perez, 626 F. App'x 205,

209-12 (10th Cir. 2015) (DHS regulations delegating to DOL the power to block the issuance of

H-2B petitions by refusing temporary labor certifications are ultra vires in the absence of any

express Congressional authorization, even though the statue provides for DHS "consultation" with

DOL on H-2B petitions).

           Here § 656.30(d) is ultra vires for the very same reason DHS H-2B regulations were

unauthorized. However, here, unlike in Perez, there is not even the requirement of "consultation"

between the DOL and the DHS on the issuance of labor certification - sole authority is vested

in the Secretary of Labor alone. Further, the Secretary of Labor has no means of overturning a

DHS invalidation of her own certification. Therefore this rule runs directly afoul of the holding of

U.S. Telecom: “[A] federal agency may turn to an outside entity for advice and policy

recommendations, provided the agency makes the final decisions itself.” Here if the USCIS is

allowed to invalidate this certification it, and not the Secretary of Labor, will be making the final

decision as to whether the certification should be issued. Id. at 568. See also Fund for Animals v.

Kempthorne, 538 F.3d 124, 133 (2d Cir. 2008) ( an agency abdicates its final reviewing authority

if all it reserves for itself is "the extreme remedy of totally terminating the [delegation

agreement],"). Here the DOL has not reserved any remedy at all for overcoming a USCIS




                                                  18
        Case 1:17-cv-05142-WHP Document 122-1 Filed 07/10/20 Page 19 of 20


 invalidation of this labor certification. Even if it adopted the even more extreme remedy of

 repealing § 656.30(d), that still would not be sufficient to revalidate any labor certification the

 USCIS had already invalidated.

           Accordingly the finding that VSG’s I-140 was revoked for fraud should be held

 unlawful and set aside as not in accordance with law.



C. DECLARATORY JUDGMENT

        Ms. Mantena asks this Court to declare the rights and other legal relations of herself and the

 USCIS. Specifically, she asks that this Court declare that the priority date of the I-140 approved

 upon Ms. Mantena’s behalf under 8 U.S.C. § 1153(b)(2) by VSG transferred to the I-140 filed

 upon her behalf by Mastech, Inc. on the date that the latter petition was approved.

        For this determination Ms. Mantena relies upon 8 C.F.R. § 204.5(e) as it existed on July 2,

 2014, the date Mastech’s I-140 was approved, and the Adjudicator’s Field Manual, which provides
 that:



           Determining the Priority Date. In general, if a petition is supported by an individual labor
          certification issued by DOL, the priority date is the earliest date upon which the labor
          certification application was filed with DOL. In those cases where the alien’s priority date
          is established by the filing of the labor certification, once the alien’s Form I-140 petition
          has been approved, the alien beneficiary retains his or her priority date as established by
          the filing of the labor certification for any future Form I-140 petitions, unless the
          previously approved Form I-140 petition has been revoked because of fraud or willful
          misrepresentation. This includes cases where a change of employer has occurred;
          however, the new employer must obtain a new labor certification if the classification
          requested requires a labor certification (see the section on successor in interest).


        AFM 22.2(d)(1) (2014)

Wherefore, inasmuch as, as set forth above, VSG’s I-140 upon behalf of Ms. Mantena was never

properly revoked for fraud or willful misrepresentation, therefore this Court should declare

Mastech’s I-140’s priority date upon her behalf to be January 13, 2006.




                                                   19
      Case 1:17-cv-05142-WHP Document 122-1 Filed 07/10/20 Page 20 of 20



VI. CONCLUSION



       The USCIS’s decision to revoke VSG’s I-140 upon Ms. Mantena’s behalf on the grounds

of fraud and its invalidation of VSG’s Application for Employment Certification upon her behalf

should both be held unlawful and set aside. Further, the Court should enter a declaratory

judgment holding that the priority date accorded to VSG’s said I-140 has transferred to

Mastech’s I-140 upon Ms. Mantena’s behalf upon its approval.

       Respectfully Submitted this 8th day of July, 2020



/s/ Michael E. Piston



Michael E. Piston (MI 002)
Attorney for the Plaintiff
225 Broadway Suite 307
New York, NY 10007
646-845-9895
Fax: 206-770-6350




                                               20
